Citation Nr: 0332552	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-04 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a motorized wheelchair.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
for the purpose of making medical 
determinations pertinent to the issue 
of entitlement to a motorized 
wheelchair.  Send the claims folder to 
the examiner for review.

The examiner is requested to proffer an 
opinion with supporting analysis as to 
whether it is at least as likely as not 
that, as the result of his 
disabilities, (a) the veteran has loss 
of use of both lower extremities 
combined with severe impairment of at 
least one upper extremity to the extent 
that he is incapable of satisfactorily 
propelling a wheelchair, or (b) the 
veteran has loss of endurance required 
to operate a manual wheelchair at home 
and/or in the environment in which a 
scooter or cart would be used.  

The examiner is also requested to 
indicate whether the veteran suffers 
from chronic obstructive pulmonary 
disease, multiple sclerosis, spinal 
cord injury, stroke, amputation, 
degenerative joint disease, rheumatoid 
arthritis, or severe cardiovascular 
disease.  

The examining physician should also 
indicate whether the veteran has been 
prescribed a motorized wheelchair by 
VA, pursuant to VHA Handbook 1173.6, 
either in the past, or by the examining 
physician himself as a result of the 
present Board of Veterans' Appeals 
inquiry. 

Send the claims folder to the examiner 
for review.

Generally, the Board has appellate 
jurisdiction to review questions of law 
and fact involved in decisions 
concerning VA benefits. 38 U.S.C.A. §§ 
511, 7104; 38 C.F.R. § 20.101(a).  This 
does not encompass jurisdiction over 
medical determinations of the Veterans 
Health Administration, which includes 
VAMCs.  38 C.F.R. § 20.101(b).  
However, with regard to VAMC 
determinations, the Board does have 
authority to review questions of basic 
eligibility for outpatient care or 
appliances, and for devices such as 
wheelchairs.  Arguably, the case at 
hand does not involve this latter area, 
inasmuch as the veteran's basic 
eligibility is acknowledged.  Id.  
Medical determinations, such as the 
need for and appropriateness of 
specific types of medical care and 
treatment for an individual, are not 
adjudicative matters and are beyond the 
Board's jurisdiction; typical examples 
of such issues are whether a particular 
drug should be prescribed, whether a 
specific type of physiotherapy should 
be ordered, and similar judgmental 
treatment decisions with which an 
attending physician may be faced.  Id.  

In this case, under current law the 
issue of entitlement to a motorized 
wheelchair is established on the basis 
of a physician's prescription.  
However, under VHA Manual M-2, Part IX, 
Chapter 12, Section 12.03(c), rescinded 
by VHA Handbook 1173.6 on October 30, 
2000), in effect during the pendency of 
the veteran's claim, the criteria for 
entitlement included loss of use of the 
lower extremities, which is defined in 
38 C.F.R. § Part 4 (e.g., 38 C.F.R. 
§ 4.63.)  If the Board could take 
jurisdiction over this matter under the 
criteria in effect prior to October 
2000, the veteran is entitled to 
consideration under both the old and 
new law, with the law most favorable to 
his claim to be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In 
any event, while the VAMC noted this 
jurisdictional question, a Statement of 
the Case was issued more than three 
years ago in February 2000, the case 
was sent to the Board for appellate 
review, and the Board noted more than 
one year ago in the introduction to a 
March 2002 decision on another matter 
that additional development on the 
matter was warranted.  In view of the 
foregoing, the Board finds that it has 
jurisdiction over the claim for a 
motorized wheelchair.  To hold 
otherwise would result in the veteran 
being informed at this late date that 
his appeal was being dismissed.  Such a 
fundamentally unfair result dictates 
that the Board retain jurisdiction over 
the issue of entitlement to a motorized 
wheelchair.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





